Citation Nr: 1811596	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an autism spectrum disorder, to include Asperger's disorder.

2. Entitlement to service connection for hyperhidrosis with fungus.

3. Entitlement to service connection for tinea versicolor.

4. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and G. A.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 until November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the Board via videoconference in March 2017. A transcript of the hearing is of record.

The issues were remanded in a July 2015 Board remand for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's for entitlement to service connection, the Board finds that a remand is necessary.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his issues for service connection. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been treated for various conditions related to his issues on appeal. Furthermore, the Veteran contends that his claimed conditions may be associated with an event, injury, or disease during his active military service.

In this case, without adequate medical examinations and medical opinions in regard to the Veteran's claimed conditions, the Board finds the current evidence to be insufficient to decide the claims. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA mental examination with the appropriate examiner in regard to entitlement to service connection for an acquired psychiatric disorder.

The physician is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder, to include PTSD, related to, or aggravated by, his military service.

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for an autism spectrum disorder, to include Asperger's disorder.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has an autism spectrum disorder, to include Asperger's disorder, related to, or aggravated by, his military service.

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

4. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for the remaining issues on appeal.

The examiner is requested to furnish the following opinions:

a.) Whether it is at least as likely as not that the Veteran has hyperhidrosis with fungus related to, or aggravated by, his military service; and

b.) Whether it is at least as likely as not that the Veteran has tinea versicolor related to, or aggravated by, his military service.

In providing the opinions, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinions requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

5. After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




